IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ROLAND C. ANDERSON,

Appellant,
C.A. No. N18A-11-005 CEB
Vv.

GENERAL MOTORS, LLC,

Nee Nee Nee ee ee ee ee ee” ee”

Appellee.

Submitted: March 18, 2019
Decided: June 27, 2019

MEMORANDUM OPINION

Appeal From the
Industrial Accident Board.
AFFIRMED.

Roland C. Anderson, Pro Se Appellant.

Lori A. Brewington, Esquire and Renée M. Mosley, Esquire, RICHARDS LAYTON
& FINGER, P.A., Wilmington, Delaware. Attorneys for Appellee.

BUTLER, J.
FACTS
Roland C. Anderson (“Anderson”) worked for General Motors, LLC (“GM”)

for six months in 1982. Fifteen years later, he filed a claim with the Industrial
Accident Board (“IAB”) alleging he suffered a work-related shoulder injury while
so employed. The IAB determined that Anderson’s claim was barred by the statute
of limitations. Shortly thereafter, Anderson took his first appeal to this Court. The
Court remanded Anderson’s appeal to the IAB for a determination of the “trigger
date” to establish the statute of limitations. The IAB ruled that Anderson knew or
should have known about the injury during the six months that he worked at GM in
1982.

Several more rounds of appeals followed between the IAB and Superior
Court, with Mr. Anderson appealing IAB dismissals to the Superior Court and the
Superior Court in turn affirming the IAB dismissals. Once in 2000, Anderson filed
a writ of certiorari to the Delaware Supreme Court. The Supreme Court upheld the
IAB’s dismissal of the case.

All was quiet, for more than fifteen years. Then in November of 2016,
Anderson filed a debt action in Justice of the Peace Court against GM’s insurance
claims administrator, Sedgwick, alleging that GM had informed the Centers for
Medicare and Medicaid Services (“CMS”) that it was the primary insurance carrier

responsible for Anderson’s workers’ compensation claim. Consideration of the debt

1
action was summarily denied when the J.P. Court concluded that it lacked
jurisdiction to consider the matter.'

Around September 2017, Anderson incurred medical expenses related to an
arthritic shoulder. He submitted the bills to CMS for payment. It appears that when
asked by CMS, Anderson told CMS that the injury for which he sought
compensation was related to his work related shoulder injury from back in 1982.
Apparently based on nothing more than Anderson’s say so, CMS wrote to GM and
assigned GM liability for $1,800.87 in conditional payments for Anderson’s health
care expenses, but noted that GM was welcome to dispute the claim of its liability
for conditional payments if GM believed the assignment was inaccurate.

In August 2018, GM wrote to CMS denying responsibility, attaching the
orders from all three courts that had dismissed Anderson’s claims against GM as
proof. A month later, in September 2018, Appellant filed a motion to reopen his
original [AB claim, stating that he had new evidence and requesting an expedited
hearing. GM promptly moved to dismiss.

The IAB gave Anderson a hearing in October 2018, at which time he claimed
his new evidence was a portion of the letter from CMS to GM. Anderson alleges

that the letter proves that GM committed fraud in denying its liability for his 1982

 

1 Anderson v. Sedgwick Claims Mgmt. Servs., Inc., JP13-16-003840 (Del. J.P. Ct.
Feb. 15, 2017).
worker’s compensation claim. The IAB ruled that the CMS letter does not constitute
new evidence. The IAB also ruled that there was no evidence that GM misled the
IAB, the courts or Anderson or that GM had accepted liability for his CMS claim.
This appeal followed.
DISCUSSION

The only reason this case has revisited the Court’s docket so long after its
resolution is the letter from CMS and the response of Sedgwick. CMS said this in
August, 2017:

Medicare has identified a claim or number of claims for which you have
primary payment responsibility and Medicare has made primary
payment. Medicare must recover these payments from the entity
responsible ...

As of the date of this letter, the CRC has determined that Medicare has
paid at least $1,800.97 in conditional payments. The Payment
Summary Form listing the Part A and Part B Fee-for-Service claims
that comprise this total, is enclosed with this letter.

Please be advised, this case file is still being investigated to obtain any
other outstanding Medicare conditional payments; therefore, the
enclosed listing of current conditional payments is not final.

If you believe the enclosed itemization of conditional payments is
incomplete, inaccurate, or that you are not responsible for repaying
Medicare for these payments, please provide documentation along with
an explanation to support your dispute ...

(Emphasis added).”

 

2 Appellee’s Answering Brief on Appeal, August 2, 2018 Letter from CMS to GM
re: Claim Liability, Smith v. Delaware, No N18A-11-005 CEB, (Del. Super. Ct.
March 04, 2019), ECF No. 9, Exhibit G.

3
Clearly, CMS would have had no knowledge of any claim by Anderson that
his condition was caused by a work related injury at GM over 25 years earlier if
Anderson had not told them so when he applied for the benefit. CMS assigned
liability to GM because Anderson said it belonged to GM but CMS said further, in
effect, that if GM thinks CMS is wrong about that, it should say so.

GM did say so. Through its administrator, Sedgwick, it said:

Sedgwick CMS ... acknowledges receipt of your conditional payment

notice dated 8/2/18. This is a denied Delaware Workers’ Compensation

claim for left shoulder arthritis (ICD-9 code, 726.2). General Motors

does not retain the ongoing responsibility for medical for Mr.

Anderson’s left shoulder arthritis condition claim.
We have included the orders regarding this denied claim.

When GM responded to CMS that the claim had been adjudicated through the
court system and had been dismissed, that was not false or misleading; those were
facts. Only by presenting the IAB with half the information — that Medicare had
conditionally assigned liability to GM — could Anderson make this argument at all.
But CMS’s letter, or at least Anderson’s distorted presentation of it, is not a finding
that GM lied. It is not even evidence that GM lied. Anderson’s argument is itself

misleading and false. Half-truths are not whole truths.

 

3 Appellee’s Answering Brief on Appeal, August 10, 2018 Letter from GM to CMS
Denying Anderson Claim Liability, Smith v. Delaware, No N18A-11-005 CEB,
(Del. Super. Ct. March 04, 2019), ECF No. 9, Exhibit H.

4
There is much that can be said about an attempt to revive a 20-year old case
that was dismissed on procedural grounds, leaving the claimant without a final
adjudication on the underlying dispute. It is surely frustrating to Mr. Anderson. But
statutes of limitations are serious business and are intended to keep matters moving
and to avoid allowing disputes to fester for years. Nothing in Anderson’s pleadings
remotely suggests there was some miscarriage of justice here or that GM did
anything but what any other employer would have responsibly done. The Court
therefore affirms the decision of the IAB.

CONCLUSION
For the reasons set forth herein, the decision of the Industrial Accident Board

is AFFIRMED.

 

Judge Charles E. Builer7